IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-65,426-01


EX PARTE CHARLES HOMER ADAMS, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. W-29435-01-D IN THE 47TH JUDICIAL DISTRICT COURT

FROM POTTER COUNTY



 Per curiam.


O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of aggravated sexual
assault and sentenced to thirty years' imprisonment.
	In his present application, Applicant raises two grounds for challenging his conviction. 
However, the record reflects that Applicant does not have a final felony conviction in this cause
number.  The record indicates that a mistrial was granted in this cause after the prosecutor made an
improper comment on the defendant's failure to testify.  The cause was apparently dismissed after
the granting of the mistrial.  However, the record also indicates that Applicant was re-indicted under
a different cause number, and convicted in the re-indicted cause number.  The appeal number cited
by Applicant in this writ application pertains to his conviction in the re-indicted cause number.  
	Because Applicant does not have a final felony conviction in this cause number, this Court
does not have habeas jurisdiction over the case.  See Tex. Code Crim. Proc. Art. 11.07 §3.  This
writ is therefore dismissed without prejudice.
Filed: September 20, 2006
Do Not Publish